DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              STEPHEN KING,
                                 Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-527

                           [January 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 14-00619-CF10A.

   Stephen King, Cross City, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *            *        *

   Not final until disposition of timely filed motion for rehearing.